            Case 1:03-md-01570-GBD-SN Document 4906 Filed 08/20/19 Page 1 of 2
                         MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                               In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

         Plaintiffs’ Executive Committee for Personal                Plaintiffs’ Executive Committee for
                    Injury and Death Claims                                  Commercial Claims
      Ronald L. Motley (1944-2013)                             Stephen A. Cozen, Co-Chair
      Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs   Sean Carter, Co-Chair
      MOTLEY RICE LLC                                          COZEN O’CONNOR
      James P. Kreindler, Co-Chair
      KREINDLER & KREINDLER LLP
      Andrew J. Maloney III, Co-Liaison Counsel                J. Scott Tarbutton, Liaison Counsel
      KREINDLER & KREINDLER LLP                                COZEN O’CONNOR
      Robert T. Haefele, Co-Liaison Counsel
      MOTLEY RICE LLC

      Via ECF and Federal Express                                                                    August 20, 2019

      The Honorable Sarah Netburn
      Thurgood Marshall United States Courthouse
      40 Foley Square, Room 430
      New York, NY 10007

                           Re:      In Re Terrorist Attacks on September 11, 2001
                                                 Status Letter

      Dear Judge Netburn:

              I am writing on behalf of the Plaintiffs’ Executive Committees (the “PECs”) in response
      to Your Honor’s Order, dated July 31, 2019 (ECF No. 4711), requesting a status update on the
      progress of securing depositions of witnesses in federal custody. As detailed below, we have
      continued to communicate with counsel for the two inmates in USP Florence ADMAX in
      Florence, Colorado (the “Supermax inmates”); the Guantanamo detainees; and, have followed up
      with the Department of Justice (the “Government”) regarding the witness allegedly in witness
      protection.

              Counsel for the Supermax inmates has indicated he will speak to his clients this
      Wednesday, but has not yet had the chance to discuss these matters directly with them. We have
      recently been advised by counsel for Mustafa al Hawsawi that he “declines to participate” in a
      deposition. We had previously advised Your Honor of the positions of Khalid Shaikh
      Mohammad and Ali Abdul Aziz Ali with regard to taking their depositions.

             On August 2, 2019, in response to the PECs’ letter seeking to depose an individual
      alleged to be in the Witness Security Program, the Government initially declined to assist the
      PECs in coordinating the deposition. Later that day, however, the Government subsequently
      “agree[d] to make reasonable efforts to serve a deposition subpoena on [the witness] at his last
      known address.” The PECs have sent the subpoena to the Government and await to hear from
      them about the status of service.




     New York, NY  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA  Los Angeles, CA
docs-100192761.2
      Case 1:03-md-01570-GBD-SN Document 4906 Filed 08/20/19 Page 2 of 2



      The Honorable Sarah Netburn
      August 20, 2019
      Page 2

        We will promptly communicate with the Government as soon as we hear more from
counsel. The PECs still need to confer with the applicable parties regarding procedures relating
to objections and assertions of privilege and will keep Your Honor advised.


                                                   Very truly yours,

KREINDLER & KREINDLER LLP                          MOTLEY RICE LLC

/s/ James P. Kreindler                             By: /s/ Robert T. Haefele
James P. Kreindler                                     Robert T. Haefele
Steven R. Pounian                                      28 Bridgeside Boulevard
750 Third Avenue                                       Mount Pleasant, SC 29465
New York, NY 10017                                     Tel.: (843) 216-9184
Tel.: (212) 687-8181                                   Email: rhaefele@motleyrice.com
Email: jkreindler@kreindler.com                        For the Plaintiffs’ Exec. Committees
For the Plaintiffs’ Exec. Committees


COZEN O’CONNOR                                     ANDERSON KILL P.C.

/s/ Sean P. Carter                                 By: /s/ Jerry S. Goldman
Sean P. Carter                                         Jerry S. Goldman
One Liberty Place                                      1251 Avenue of the Americas
1650 Market Street, Suite 2800                         New York, NY 10020
Philadelphia, PA 19103                                 Tel: (212) 278-1000
Tel.: (215) 665-2105                                   Email: jgoldman@andersonkill.com
Email: scarter1@cozen.com                              For the Plaintiffs’ Exec. Committees
For the Plaintiffs' Exec. Committees

cc:     The Honorable George B. Daniels (via Federal Express)
        All Counsel of Record in the MDL (via ECF)
        Alan Kabat, Esq. (via email kabat@bernabeipllc.com)
        Steven T. Cottreau, Esq. (via email scottreau@jonesday.com)
        Michael Kellogg, Esq. (via email mkellogg@kellogghansen.com)
        Sarah Normand, Esq. (via email Sarah.Normand@usdoj.gov)
        Jeannette Vargas, Esq. (via email Jeannette.Vargas@usdoj.gov)
        Andrew Krause, Esq. (via email Andrew.Krause@usdoj.gov)




docs-100192761.2
